FILED
                            NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10194

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00089-PMP

  v.
                                                 MEMORANDUM*
ANGEL OLVIDIO ESCOBAR
SABALLOS, a.k.a. Angel Ovido Escobar,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted April 16, 2013**

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Angel Olvidio Escobar Saballos appeals from the district court’s judgment

and challenges the 120-month sentence imposed following his guilty-plea

conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 846; and possession of methamphetamine with intent to distribute, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Escobar Saballos contends, and the government agrees, that the district court

procedurally erred by miscalculating his base offense level. We review for plain

error, see United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find

no grounds for reversal. The error had no effect on Escobar Saballos’s substantial

rights because the district court imposed the statutory mandatory minimum

sentence. See United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      Escobar Saballos also contends that the district court erred by assigning him

two criminal history points under U.S.S.G. § 4A1.1(d). We review for plain error,

see Hammons, 558 F.3d at 1103, and find none. The district court appropriately

relied on the presentence report’s undisputed statement regarding the expiration

date of Escobar Saballos’s state probation term in calculating his criminal history.

See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en banc).

      Finally, Escobar Saballos contends that trial counsel was ineffective for

failing to object to the Guidelines calculations and for failing to move for




                                           2                                   12-10194
retroactive termination of probation. We decline to address these contentions on

direct appeal. See United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  12-10194